IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-10174
                           No. 96-10382
                           No. 96-10692
                         Summary Calendar



ROBERT L. AVRETT, JR.,

                                           Plaintiff-Appellant,


versus

POLY-AMERICA, INC.; STEVEN
GRANT ROSS; JOAN M. TASKER;
WANDA WAKELAND; JOHN DOES 1-3;
JANE DOES 1-3,

                                           Defendants-Appellees,

EDWARD M. CAVUTO; GARY O. BOOTH;
INTERNAL REVENUE SERVICE; JOHN DOES 1-3;
JANE DOES 1-3,

                                        Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:95-CV-803-A
                        - - - - - - - - - -
                           March 14, 1997
Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Robert L. Avrett, Jr., appeals the district court’s

dismissal of his action against Poly-America, Inc., and its

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-10174
                             No. 96-10382
                             No. 96-10692
                                 - 2 -

employees, Steven Grant Ross, Joan M. Tasker, and Wanda Wakeland;

the Internal Revenue Service and its employees, Edward M. Cavuto

and Gary O. Booth; and John Does 1-3 and Jane Does 1-3 for lack

of subject matter jurisdiction and for failure to state a claim

upon which relief may be granted pursuant to Fed. R. Civ.

P. 12(b)(1) and 12(b)(6).    He argues that the defendants violated

his Fourth, Fifth, and Fourteenth Amendment rights by issuing and

honoring levies against his wages for income tax deficiencies.

He argues that the district court failed to liberally construe

his complaint and erred in ordering him to file an amended

complaint asserting the facts supporting his claim against Cavuto

and Booth in their individual capacities.    We have reviewed the

record and the district court’s opinions and find no reversible

error.   Accordingly, we affirm for essentially the reasons given

by the district court.     Avrett v. Poly-America, Inc., et al.,

Nos. 4:95-CV-803-A (Feb. 6, 1996, March 26, 1996, and April 9,

1996).

     Avrett’s appeal is without arguable merit and is thus

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Accordingly, Avrett’s appeal is DISMISSED.   5th Cir.

R. 42.2.   Avrett is cautioned that future frivolous civil suits

and appeals filed by him or on his behalf will invite the

imposition of sanctions.    Avrett is cautioned further to review

any pending suits and appeals to ensure that they do not raise
                          No. 96-10174
                          No. 96-10382
                          No. 96-10692
                              - 3 -

arguments that are frivolous.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.